EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stan Jelic on February 16, 2021.
The application has been amended as follows: 
In Claim 1, Line 17, “68.59 weight percent” has been substituted with --67.95 weight percent--
In Claim 3, “polyoxyethylene” has been substituted with --polyoxyalkylene--

The following is an examiner’s statement of reasons for allowance: applicant’s proposed amendments to the specification filed December 29, 2020 have been entered.  Applicant’s proposed amendments to the claims filed October 19, 2020 have been entered by the examiner’s amendment set forth above.  The claims as amended - in conjunction with the declaration by 37 C.F.R. 1.132 by inventor Dr. John Nanos - are sufficient overcome all outstanding objections to the specification and rejections of the claims under 35 U.S.C. 112(a) and (b).  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1768